Exhibit 10.1

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

INTELLECTUAL PROPERTY ASSIGNMENT

AGREEMENT

between

QLT USA, INC.

AND

ARIUS TWO, INC.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I

  DEFINITIONS    1

Section 1.01

 

Definitions

   1

Section 1.02

 

Defined Terms

   6

Section 1.03

 

No Amendment to License Definitions

   6

ARTICLE II

  PURCHASE, SALE, ASSIGNMENT, LICENSE, AND OPTION    7

Section 2.01

 

Purchase and Sales

   7

Section 2.02

 

Know-How License

   7

Section 2.03

 

Consideration

   7

Section 2.04

 

Amendment of License Agreement

   7

Section 2.05

 

Option

   8

Section 2.06

 

Expenses

   8

ARTICLE III

  PATENT INFRINGEMENT    8

Section 3.01

 

Infringement Claimed by Third Parties

   8

Section 3.02

 

Indemnification of Seller

   8

Section 3.03

 

Indemnification of Buyer

   9

Section 3.04

 

Payment of Costs and Expenses

   9

Section 3.05

 

Termination of Obligations

   9

ARTICLE IV

  CONFIDENTIALITY    9

Section 4.01

 

Confidentiality

   9

Section 4.02

 

Disclosure of Agreement

   10

ARTICLE V

  REPRESENTATIONS AND WARRANTIES    10

Section 5.01

 

Corporate Power

   10

Section 5.02

 

Due Authorization

   10

Section 5.03

 

Binding Obligation

   10

Section 5.04

 

Ownership of Purchased Assets

   11

Section 5.05

 

Patent Proceedings

   11

Section 5.06

 

Legal Proceedings

   11

Section 5.07

 

Limitation on Warranties

   12

Section 5.08

 

Limitation of Liability

   12

ARTICLE VI

  COVENANTS    12

Section 6.01

 

Access to Books and Records

   12

 

-i-



--------------------------------------------------------------------------------

Section 6.02

 

Commercially Reasonable Efforts

   12

Section 6.03

 

Compliance

   12

Section 6.04

 

Further Actions

   12

ARTICLE VII

  DELIVERIES    13

Section 7.01

 

Deliveries By Seller

   13

Section 7.02

 

Deliveries By Buyer

   14

ARTICLE VIII

  MISCELLANEOUS    14

Section 8.01

 

Governing Law

   14

Section 8.02

 

Waiver

   14

Section 8.03

 

Severability

   14

Section 8.04

 

Notices

   14

Section 8.05

 

Independent Contractors

   15

Section 8.06

 

Rules of Construction

   15

Section 8.07

 

Publicity

   15

Section 8.08

 

Entire Agreement; Amendment

   16

Section 8.09

 

Headings

   16

Section 8.10

 

Waiver of Jury Trial

   16

Section 8.11

 

Counterparts

   16

Section 8.12

 

Assignment

   16

Exhibit A        -

  Ex-US BEMA Patent Rights    A-1

Exhibit B        -

  Guaranty    B-1

Exhibit C        -

  Patent and Trademark Assignment Agreement    C-1

Exhibit D        -

  Patent and Trademark Security Agreement    D-1

Exhibit E        -

  Secured Promissory Note    E-1

Exhibit F        -

  Security Agreement    F-1

Exhibit G        -

  Second Amendment Agreement    G-1

 

-ii-



--------------------------------------------------------------------------------

Exhibit 10.1

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

INTELLECTUAL PROPERTY ASSIGNMENT

AGREEMENT

This Intellectual Property Assignment Agreement (the “Agreement“) is made as of
August 2, 2006 (the “Effective Date“) by and between QLT USA, Inc. (formerly
Atrix Laboratories, Inc.), a Delaware corporation with its principal office at
2579 Midpoint Drive, Fort Collins, CO 80525-4417 (“Seller“), and Arius Two,
Inc., a Delaware corporation with a mailing address at P.O. Box 14601, Research
Triangle Park, NC 27709 (“Buyer“). Seller and Buyer are sometimes referred to
collectively herein as the “Parties” or singly as a “Party.”

R E C I T A L S

WHEREAS, Seller and Arius Pharmaceuticals, Inc. (“Arius”) entered into that
certain License Agreement dated May 27, 2004, as subsequently amended by that
certain Consent and Amendment Agreement between Arius, Seller, and CDC IV, LLC
(“CDC“), as assignee of Clinical Development Capital LLC, dated July 14, 2005,
and that certain letter agreement between Seller and Arius executed July 14,
2005 (such License Agreement, as amended July 14, 2005, the “License
Agreement“); and

WHEREAS, Seller has agreed to sell to Buyer, and Buyer has agreed to purchase
from Seller the BEMA assets related specifically to the European Union.

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants and agreements contained herein, the Parties hereto, intending to be
legally bound, do hereby agree as follows:

AGREEMENT

ARTICLE I

DEFINITIONS

Section 1.01 Definitions. The following terms as used in this Agreement shall
have the meaning set forth below:

“Affiliate” means an individual, trust, business trust, joint venture,
partnership, corporation, association or any other entity which owns, is owned
by or is under common ownership with, a Party. For the purposes of this
definition, the term “owns” (including, with correlative meanings, the terms
“owned by” and “under common ownership with”) as used with respect to any Party,
shall mean the possession (directly or indirectly) of more than 50% of the
outstanding voting securities of a corporation or comparable equity interest in
any other type of entity.

“Applicable Laws” means all applicable laws, rules, regulations and guidelines
that may apply to the performance of either Party’s obligations under this
Agreement.

“Assumed Liabilities” means all obligations and liabilities arising out of
Buyer’s ownership of the Purchased Assets, whether arising prior to or after the
Effective Date; except for such obligations and liabilities for which Seller is
obligated to indemnify Buyer under Section 3.03 of this Agreement.



--------------------------------------------------------------------------------

***CONFIDENTIAL TREATMENT REQUESTED***

Note: The portions hereof for which confidential

treatment are being requested are denoted with “***”.

 

“BEMA” means Seller’s proprietary bioerodible, mucoadhesive multi-layer polymer
film.

“BEMA Know-How” means the BEMA Know-How, as defined in the License Agreement,
excluding the Ex-US BEMA Know-How.

“BEMA Technology” means the BEMA Technology, as defined in the License
Agreement, excluding the Ex-US BEMA Technology.

“Books and Records” means the Books and Records, as defined in the License
Agreement, excluding the Ex-US Books and Records.

“Claims” shall mean and include all past, present and future disputes, claims,
controversies, demands, rights, obligations, liabilities, actions and causes of
action of every kind and nature.

“Combination Product” means a Worldwide Product (as defined below) that is sold
together with any other products and/or services at a unit price, whether
packaged together or separately with another pharmaceutical product or other
device, equipment, instrumentation, or other components (other than solely
containers or packaging exclusively for the Worldwide Product).

“Commercially Reasonable Efforts” shall mean, except as otherwise explicitly set
forth in this Agreement, those efforts consistent with the exercise of prudent
scientific and business judgment, as applied to products having comparable
market potential within the relevant product lines of that Party and generally
accepted practices in the pharmaceutical industry. “Comparable market potential”
shall be fairly determined by a Party in good faith and without limitation may
be based upon market size, price, competition, patent rights, product liability
issues and general marketing parameters.

“Competent Authorities” means, collectively, all governmental entities, foreign
or domestic, responsible for the regulation of medicinal products intended for
human use.

“Confidential Information” means any confidential or proprietary information of
a Party, whether in oral, written, graphic or electronic form. Confidential
Information shall not include any information which the receiving Party can
prove by competent evidence:

(a) is now, or hereafter becomes, through no act or failure to act on the part
of the receiving Party, generally known by or available to the public;

(b) is known by the receiving Party at the time of receiving such information,
as evidenced by its written records maintained in the ordinary course of
business;

(c) is hereafter furnished to the receiving Party by a Third Party, as a matter
of right and without restriction on disclosure;

 

-2-



--------------------------------------------------------------------------------

***CONFIDENTIAL TREATMENT REQUESTED***

Note: The portions hereof for which confidential

treatment are being requested are denoted with “***”.

 

(d) is independently developed by the receiving Party, as evidenced by its
written records maintained in the ordinary course of business, without knowledge
of, and without the aid, application or use of, the disclosing Party’s
Confidential Information; or

(e) is the subject of a written permission to disclose provided by the
disclosing Party.

“Control” means the possession of the ability to assign to Buyer as provided for
herein without violating the terms of any agreement or other arrangement with
any Third Party.

“Encumbrance” means any lien, pledge, hypothecation, mortgage, security
interest, encumbrance, equitable interest, preference, right of possession,
lease, tenancy, license, proxy, covenant, order, option, right of first refusal
or preemptive right, whether arising out of an obligation to pay any taxes or
otherwise.

“Ex-US BEMA Know-How” means all Know-How related to BEMA or any Product which is
under the Control of Seller as of the Effective Date and is used or useable
solely in the Ex-US Territory, including, but not limited to, data and
documentation of clinical trials, pharmacological, toxicological, clinical,
assay, control, and manufacturing data, techniques, processes, methods, or
systems, and any other information relating to BEMA to the extent used or
useable solely in the Ex-US Territory, all as of the Effective Date, excluding
the Ex-US BEMA Patent Rights.

“Ex-US BEMA Marks” means all right, title, and interest in the Ex-US Territory
to “BEMA” or any additional trademarks or service marks owned by Seller with
respect to the Ex-US BEMA Technology, alone or accompanied by any logo or design
and any non-English language equivalents in figure, sound or meaning, whether
registered or not, including but not limited to any and all such rights in the
Ex-US Territory existing solely under common law, statute, or similar bases not
requiring explicit government notice or registration.

“Ex-US BEMA Patent Rights” means all Patent Rights in the Ex-US Territory
claiming BEMA or any Improvement, or which are necessary, useful, or appropriate
to develop, manufacture, or commercialize Products in the Ex-US Territory, and
under the Control of Seller as of the Effective Date, which shall include but
not be limited to the patents and patent applications listed on Exhibit A.

“Ex-US BEMA Technology” means the Ex-US BEMA Patent Rights and the Ex-US BEMA
Know-How.

“Ex-US Books and Records” means, in whatever media, any and all books and
records, reports and accounts and data in connection with or related to any
Ex-US Product, Ex-US BEMA Technology, or Ex-US BEMA Marks, or any research,
development, or other activities primarily related to the foregoing (including
but not limited to those related to filing, prosecution, and/or maintenance of
the Ex-US BEMA Patent Rights), to the extent, with respect to each of the
foregoing, they are solely related to the Ex-US Territory.

 

-3-



--------------------------------------------------------------------------------

***CONFIDENTIAL TREATMENT REQUESTED***

Note: The portions hereof for which confidential

treatment are being requested are denoted with “***”.

 

“Ex-US Patent Term” means, on a Ex-US Product-by-Ex-US Product basis, the period
of time ending on the expiration of the last to expire of the Ex-US BEMA Patent
Rights covering such Ex-US Product in the Ex-US Territory.

“Ex-US Product” means individually and collectively any product which would
infringe one or more valid claims of the Ex-US BEMA Patent Rights.

“Ex-US Territory” means all countries and jurisdictions in the world other than
the United States.

“FDA” means the Food and Drug Administration, the governmental entity
responsible in the United States for the regulation of medicinal products
intended for human use.

“GAAP” means generally accepted accounting principles of the United States
consistently applied on a basis consistent throughout the periods indicated and
consistent with each other.

“Governmental Approval” means all permits, licenses and authorizations,
including but not limited to, import permits and Marketing Authorizations
required by any Competent Authority as a prerequisite to the manufacturing,
marketing or selling of the Product.

“Guaranty” means that certain Guaranty to be executed by BioDelivery Sciences
International, Inc. (“BDSI”), owner of all of the outstanding capital stock of
Buyer, in the form attached hereto as Exhibit B.

“Improvement” means any and all developments, inventions or discoveries directly
relating to the Ex-US BEMA Technology developed or acquired by, or under the
Control of, a Party at any time prior to or following the Effective Date and
shall include, but not be limited to, such developments intended to enhance the
safety and/or efficacy of any Product.

“Know-How” means all know-how, trade secrets, inventions, data, processes,
techniques, procedures, compositions, devices, methods, formulas, protocols and
information, whether or not patentable, which are not generally publicly known,
including, without limitation, all chemical, biochemical, toxicological, and
scientific research information, whether in written, graphic or video form or
any other form or format.

“Marketing Authorization” means all necessary and appropriate regulatory
approvals, including but not limited to, variations thereto, and Pricing and
Reimbursement Approvals to put a Product on the market in a particular
jurisdiction.

“Marks” means the Marks, as defined in the License Agreement, excluding the
Ex-US BEMA Marks.

“Net Sales” means the gross amounts invoiced by Buyer, its Affiliates or
sublicensees for sales of the Worldwide Product by Buyer, its Affiliates, or its
sublicensees, as applicable, to a Third Party in a bona fide arm’s length
transaction, less the following items: *** Net Sales shall not include any sales
or transfers of Worldwide Products by Buyer or its Affiliates to Affiliates or
sublicensees pursuant to manufacturing or distribution agreements where such
Affiliate or sublicensee will ultimately sell such Worldwide Product and such
amounts received in connection with sale will be included in Net Sales.

 

-4-



--------------------------------------------------------------------------------

***CONFIDENTIAL TREATMENT REQUESTED***

Note: The portions hereof for which confidential

treatment are being requested are denoted with “***”.

 

A Worldwide Product shall be considered sold when billed out or invoiced.
Components of Net Sales shall be determined in the ordinary course of business
in accordance with historical practice and using the accrual method of
accounting in accordance with GAAP.

In the event Buyer transfers Worldwide Product to a Third Party in a bona fide
arm’s length transaction, for consideration, in whole or in part, other than
cash or to a Third Party in other than a bona fide arm’s length transaction, the
Net Sales price for such Worldwide Product shall be deemed to be the standard
invoice price then being invoiced by Buyer in an arms length transaction with
similar customers. The Net Sales of a Combination Product shall be calculated as
if the invoiced sales price for a Product included within the Combination
Product is ***. In the event that Buyer includes a Worldwide Product as part of
a single bundled sale of separate products with separately stated prices, the
Net Sales attributable to such Worldwide Product shall be the higher of ***.

“Patent and Trademark Assignment Agreement” means the Patent and Trademark
Assignment Agreement executed by Seller in the form attached hereto as
Exhibit C.

“Patent and Trademark Security Agreement” means that certain Patent and
Trademark Security Agreement between Buyer and Seller in the form attached
hereto as Exhibit D.

“Patent Rights” means all rights under patents and patent applications, and any
and all patents issuing therefrom (including utility, model and design patents
and certificates of invention), together with any and all substitutions,
extensions (including supplemental protection certificates), registrations,
confirmations, reissues, divisionals, continuations, continuations-in-part,
re-examinations, renewals and foreign counterparts of the foregoing, and all
improvements, supplements, modifications or additions.

“Pricing and Reimbursement Approvals” means any pricing and reimbursement
approvals which may or must be obtained before placing a Product on the market
in a particular jurisdiction.

“Product” means a Product, as defined in the License Agreement, excluding an
Ex-US Product.

“Purchased Assets” means the Ex-US BEMA Marks, Ex-US BEMA Technology, Ex-US
Books and Records, and any and all benefits, privileges, causes of action, and
remedies relating to the Ex-US BEMA Technology and the Ex-US BEMA Marks, whether
before or hereafter accrued, including, without limitation, all rights in, to
and under applications for, filings, registrations or renewals, and rights to
apply for, file, register, maintain, extend or renew any of the foregoing and
the right to bring actions for past, present or future infringement of or
otherwise enforce any of the foregoing and to settle and retain the proceeds of
such actions (including, without limitation, all causes of actions relating to
the Ex-US BEMA Technology and the Ex-US BEMA Marks, claims and demands or other
rights accruing with respect to the Ex-US BEMA Technology and the Ex-US BEMA
Marks, or arising from any infringement of the Ex-US BEMA Technology and the
Ex-US BEMA Marks, before or after the Effective Date), and any and all other
rights corresponding thereto throughout the world.

 

-5-



--------------------------------------------------------------------------------

***CONFIDENTIAL TREATMENT REQUESTED***

Note: The portions hereof for which confidential

treatment are being requested are denoted with “***”.

 

“Secured Promissory Note” means that certain secured promissory note made by
Buyer in favor of Seller in the form attached hereto as Exhibit E, the terms and
conditions of which are incorporated herein by reference.

“Security Agreement” means that certain Security Agreement between Buyer and
Seller in the form attached hereto as Exhibit F.

“Third Party” means any entity other than: (a) Seller, (b) Buyer or (c) an
Affiliate of Seller or Buyer.

“United States” or “US” means the United States of America, its territories and
possessions, including the Commonwealth of Puerto Rico.

“US Assets” means (i) the Marks, and all BEMA Technology and Books and Records
Controlled by Seller and (ii) the License Agreement, as amended by the Second
Amendment, and any subsequent amendments thereto executed by Arius and Seller.

“Worldwide Product” means, collectively, all Ex-US Products and Products.

Section 1.02 Defined Terms. Each of the following terms is defined in the
Section set forth opposite such term below:

 

Agreement    Preamble Arius    Recitals Assumed Liabilities    Section 2.01
Buyer    Preamble CDC    Recitals Closing Cash Payment    Section 2.03(a)
Effective Date    Preamble Indemnified Party    Section 3.04 Indemnifying Party
   Section 3.04 License Agreement    Recitals Loss    Section 3.02 Option Period
   Section 2.05 Party(ies)    Preamble Purchase Price    Section 2.03
Second Amendment Agreement    Section 2.04 Seller    Preamble Third Party Claim
   Section 3.01 US Option    Section 2.05

Section 1.03 No Amendment to License Definitions. The definition of certain
terms above which are also separately defined above shall not in any way alter,
amend, or be used to interpret the definitions established under the License
Agreement.

 

-6-



--------------------------------------------------------------------------------

***CONFIDENTIAL TREATMENT REQUESTED***

Note: The portions hereof for which confidential

treatment are being requested are denoted with “***”.

 

ARTICLE II

PURCHASE, SALE, ASSIGNMENT, LICENSE, AND OPTION

Section 2.01 Purchase and Sales. Subject to the terms and conditions set forth
in this Agreement, effective on the Effective Date, Seller hereby conveys,
assigns, and transfers to Buyer, and Buyer hereby acquires from Seller, for the
Purchase Price, free and clear of all Encumbrances, the Purchased Assets and
shall assume, pay, discharge, and perform all Assumed Liabilities. For a period
of three months following the Effective Date, Seller will cooperate with Buyer,
as reasonably requested by Buyer and at Buyer’s expense, which expense shall be
commercially reasonable and documented, in effecting the transfer of the Ex-US
BEMA Marks to Buyer and enabling Buyer to file registrations, applications
therefor, or equivalent formal legal recognition of, or rights with respect to,
the Ex-US BEMA Marks in Buyer’s name in the Ex-US Territory, and Buyer shall own
all right, title, and interest thereto in the Ex-US Territory.

Section 2.02 Know-How License. Seller hereby grants to Buyer an exclusive,
perpetual, royalty-free, fully-paid license in the Ex-US Territory, with rights
of sublicense, under and to the BEMA Know-How and Improvements (to the extent
not claimed in any Ex-US BEMA Patent Rights) made, obtained, or Controlled by
Seller and Books and Records to use, develop, market, advertise, promote,
distribute, offer for sale, sell, export and import, manufacture, and have
manufactured Ex-US Products, provided that following the expiration of the Ex-US
Patent Term, such license shall be non-exclusive, fully-paid, perpetual, and
royalty-free.

Section 2.03 Consideration. As consideration for the Purchased Assets, Buyer
shall pay to Seller total consideration of $3,000,000 (the “Purchase Price“).
The Purchase Price shall be payable as follows:

(a) $1,000,000 (the “Closing Cash Payment“), by wire transfer of immediately
available funds on the Effective Date to an account designated by Seller; and

(b) $2,000,000, as evidenced by and subject to the Secured Promissory Note, to
Seller as follows:

(i) $1,000,000 upon March 31, 2007; and

(ii) $1,000,000, within ten (10) business days after the initial Governmental
Approval in the Ex-US Territory of the first Ex-US Product.

For the avoidance of doubt, (x) the payments referred to in this Section 2.03(b)
shall be paid only once by Buyer and (y) the payment required by
Section 2.03(b)(ii) shall only be become due and payable at such time as the
event described in such Section has occurred.

Section 2.04 Amendment of License Agreement. Buyer and Seller agree that the
License Agreement shall be amended pursuant to that certain Second Amendment
Agreement, to be executed by Arius and Seller on the Effective Date, in the form
attached hereto as Exhibit G (the “Second Amendment Agreement”).

 

-7-



--------------------------------------------------------------------------------

***CONFIDENTIAL TREATMENT REQUESTED***

Note: The portions hereof for which confidential

treatment are being requested are denoted with “***”.

 

Section 2.05 Option. Buyer shall have the option (the “US Option”), for a period
of twelve (12) months (the “Option Period”) following the Effective Date, to
purchase the US Assets, free and clear of all Claims and Encumbrances, for a
total purchase price of $7,000,000, payable as follows:

***

***. Buyer may exercise the US Option by providing written notice to Seller
within twelve months of the Effective Date. Upon such notice, the Parties shall
enter into good faith negotiations to enter into definitive agreements governing
the sale and purchase of US Assets as soon as reasonably possible; provided,
however, that if the Parties have not consummated the purchase of the US Assets
within *** after the end of the Option Period, the US Option shall expire and be
of no further force and effect. The terms and conditions of such acquisition
shall include the economic provisions described above and otherwise be
substantially similar to the terms and conditions described in this Agreement
and its relevant exhibits. During the Option Period, and, if the US Option is
exercised, any time preceding the purchase and sale of the US Assets, Seller
shall not sell, license, assign, or otherwise transfer any of the US Assets and
shall not voluntarily subject any of the US Assets to any Encumbrance.

Section 2.06 Expenses. The Parties shall each bear their own costs and expenses
(including attorneys’ fees) incurred in connection with the negotiation and
preparation of this Agreement and consummation of the transactions contemplated
hereby. Buyer shall pay all documented costs associated with the perfection and
recordal of the documents related to the assignment of the Purchased Assets.

ARTICLE III

PATENT INFRINGEMENT

Section 3.01 Infringement Claimed by Third Parties. In the event a Third Party
commences a judicial or administrative proceeding against a Party and such
proceeding pertains to the Ex-US BEMA Patent Rights or Ex-US BEMA Marks (the
“Third Party Claim”), or threatens to commence such a Third Party Claim, the
Party against whom such proceeding is threatened or commenced shall give prompt
notice to the other Party. Buyer shall, using its choice of counsel and at its
own cost and expense, defend any and all such Third Party Claims or proceedings
with respect to any of the Purchased Assets or the licensing of rights thereto
by Seller to Arius, and Seller shall, at Buyer’ cost and expense, provide such
assistance and cooperation to Buyer as may be reasonably requested by Buyer to
defend any such Third Party Claims. The above notwithstanding, without Seller’s
prior written consent, which shall not be unreasonably withheld, Buyer may only
settle any such claim so long as the terms of such settlement do not (a) impair
Seller’s rights hereunder, or (b) impose any costs directly or indirectly on
Seller.

Section 3.02 Indemnification of Seller. Buyer shall indemnify and hold Seller,
its Affiliates, and their respective employees, directors and officers, harmless
from and against any liabilities or obligations, damages, losses, claims,
encumbrances, costs or expenses (including attorneys’ fees) (any or all of the
foregoing herein referred to as “Loss“) insofar as a Loss or

 

-8-



--------------------------------------------------------------------------------

***CONFIDENTIAL TREATMENT REQUESTED***

Note: The portions hereof for which confidential

treatment are being requested are denoted with “***”.

 

actions in respect thereof occurs subsequent to the Effective Date and arises
out of or is based upon (a) any claims that the use, marketing, sale, promotion,
distribution, manufacture, shipment or sale of an Ex-US Product infringes the
patent, including any willful infringement by Buyer, its Sublicensees or
Affiliates, trademark or proprietary right or any other published intellectual
property right of a Third Party; (b) Buyer’s or its sublicensees’ manufacture,
development, marketing, use, handling, storage, sale, distribution or promotion
of the Ex-US Product or any demonstration samples; (c) any product liability
claim that is brought against Seller by any Third Party arising out of or
related to any Ex-US Product; (d) Buyer’s prosecution of a Third Party
infringement claim, (e) any Third Party Claim arising out of or related to the
Purchased Assets; or (f) Buyer’s breach of its representations, warranties or
covenants set forth in this Agreement; provided, however, Buyer shall not be
required to indemnify Seller for any Claim for which Seller is obligated to
indemnify Buyer under Section 3.03.

Section 3.03 Indemnification of Buyer. Seller shall indemnify and hold Buyer,
its Affiliates, and their respective employees, directors, officers, and
licensees harmless from and against any Losses insofar as a Loss or actions in
respect thereof arises out of or is based upon Seller’s breach of any of its
representations, warranties, or covenants set forth in this Agreement.

Section 3.04 Payment of Costs and Expenses. Upon the indemnifying party’s (the
“Indemnifying Party”) receipt of a reasonably detailed invoice setting forth the
reasonable, documented costs and expenses incurred by the indemnified party (the
“Indemnified Party”) with respect to matters for which the Indemnifying Party is
obligated to reimburse or indemnify the Indemnified Party pursuant to
Section 3.01, 3.02, or 3.03, the Indemnifying Party shall pay such costs and
expenses within 30 days.

Section 3.05 Termination of Obligations. Upon the assignment or sale of the
Purchased Assets to Seller, an Affiliate thereof, or any Third Party as a result
of Seller’s exercise of its rights under the Security Agreement or Patent and
Trademark Security Agreement, Buyer shall have no further obligations under
Sections 3.01 and 3.02 solely with respect to any Third Party Claims or Losses
that arise out of, or are caused by, the use of the Purchased Assets by Seller,
its Affiliates or any Third Party assigned the Purchased Assets as a result of
the exercise of Seller’s rights under the Security Agreement or Patent and
Trademark Security Agreement, any assignee of any of the foregoing, or licensees
of any of the foregoing after the date of such assignment or sale.

ARTICLE IV

CONFIDENTIALITY

Section 4.01 Confidentiality. For a period of three (3) years after the
Effective Date, each Party shall maintain all Confidential Information of the
other Party as confidential and shall not disclose any such Confidential
Information to any Third Party or use any such Confidential Information for any
purpose, except (a) as expressly authorized by this Agreement, (b) as required
by law, rule, regulation or court order (provided that the disclosing Party
shall first notify the other Party, shall use Commercially Reasonable Efforts to
obtain confidential treatment of any such information required to be disclosed,
and shall disclose only the minimum information required to be disclosed in
order to comply), or (c) to its Affiliates, sublicensees,

 

-9-



--------------------------------------------------------------------------------

***CONFIDENTIAL TREATMENT REQUESTED***

Note: The portions hereof for which confidential

treatment are being requested are denoted with “***”.

 

employees, agents, consultants and other representatives to accomplish the
purposes of this Agreement, so long as such persons are under an obligation of
confidentiality no less stringent than as set forth herein, provided that
information concerning any of the Purchased Assets (or rights licensed under
Section 2.02) shall be deemed the Confidential Information of Buyer solely with
respect to the Ex-US Territory. Each Party may use such Confidential Information
only to the extent required to accomplish the purposes of this Agreement. Each
Party shall use at least the same standard of care as it uses to protect its own
Confidential Information (but not less than a reasonable standard of care) to
ensure that its Affiliates, employees, agents, consultants and other
representatives do not disclose or make any unauthorized use of the other
Party’s Confidential Information. Each Party shall promptly notify the other
Party upon discovery of any unauthorized use or disclosure of the other Party’s
Confidential Information.

Section 4.02 Disclosure of Agreement. Neither Party shall release to any Third
Party or publish in any way any non-public information with respect to the terms
of this Agreement without the prior written consent of the other Party, which
consent shall not be unreasonably withheld. Notwithstanding the foregoing a
Party may disclose the terms of this Agreement to potential investors, lenders,
investment bankers and other financial institutions of its choice solely for
purposes of financing the business operations of such Party, or, in the case of
Buyer, to any prospective or actual sublicensee, manufacturer, marketing or
other corporate partner, acquirer, acquisition target, or existing investor or
lender of a Party or any Affiliate thereof, including but not limited to Meda
AB, CDC, and Laurus Master Fund, Ltd. (or any affiliate thereof); provided such
Party only discloses such information under conditions of confidentiality on
terms substantially similar to those contained in this Article IV. Nothing
contained in this paragraph shall prohibit either Party from filing this
Agreement as required by the rules and regulations of the Securities and
Exchange Commission, national securities exchanges (including those located in
countries outside of the United States) or the Nasdaq Stock Market; provided the
disclosing Party discloses only the minimum information required to be disclosed
in order to comply with such requirements, including requesting confidential
treatment of this Agreement (after consultation with the other Party) and filing
this Agreement in redacted form.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Section 5.01 Corporate Power. As of the Effective Date, each Party hereby
represents and warrants that such Party is duly organized and validly existing
and in good standing under the laws of the jurisdiction of its incorporation and
has full power and authority to enter into this Agreement and the transactions
contemplated hereby and to carry out the provisions hereof.

Section 5.02 Due Authorization. As of the Effective Date, each Party hereby
represents and warrants that such Party is duly authorized to execute and
deliver this Agreement and to perform its obligations hereunder.

Section 5.03 Binding Obligation. As of the Effective Date, each Party hereby
represents and warrants that this Agreement is a legal and valid obligation
binding upon it and is enforceable in accordance with its terms, except that the
enforcement of the rights and remedies created hereby is subject to bankruptcy,
insolvency, reorganization and similar laws of general

 

-10-



--------------------------------------------------------------------------------

***CONFIDENTIAL TREATMENT REQUESTED***

Note: The portions hereof for which confidential

treatment are being requested are denoted with “***”.

 

application affecting the rights and remedies of creditors and that the
availability of the remedy of specific performance or of injunctive relief is
subject to the discretion of the court before which any proceeding therefor may
be brought. As of the Effective Date, the execution, delivery and performance of
this Agreement by such Party (a) does not conflict with or violate (with or
without notice, passage of time, or both) (i) any agreement, instrument or
understanding, oral or written, to which it is a party or by which it may be
bound, (ii) any provision of its certificate of incorporation, bylaws, or other
governance documents or any resolution adopted by such Party’s Board of
Directors or stockholders, or (iii) any law, regulation, order or requirement of
any court, governmental body or administrative or other agency having authority
over it and (b) will not result in the imposition or creation of any Encumbrance
upon or with respect to any of the Purchased Assets, except as contemplated by
this Agreement. Seller represents and warrants that, to its knowledge, it will
not be required to make any filing with, give notice to, or obtain any consent
or approval from any person, entity, or governmental body or other agency in
connection with the execution and delivery of this Agreement or other agreements
and documents that are referenced herein or attached hereto as exhibit or the
consummation of the transactions contemplated hereby and thereby, which if not
obtained or made could reasonably be expected to have a material adverse effect
on the transactions contemplated by this Agreement.

Section 5.04 Ownership of Purchased Assets. As of the Effective Date, Seller
represents and warrants that it is the sole owner of all right, title and
interest in and to the Purchased Assets, free and clear of all Encumbrances.

Section 5.05 Patent Proceedings. As of the Effective Date, Seller represents and
warrants that to Seller’s actual knowledge, without having made an investigation
or search, (a) no patent or patent application within the Ex-US BEMA Patent
Rights or BEMA Patent Rights is the subject of any pending interference,
opposition, cancellation or other protest proceeding, (b) except with respect to
matters previously disclosed to Seller by Buyer or its Affiliates, there is no
claim pending, previously made, or threatened alleging that the Ex-US BEMA
Technology and the BEMA Technology, or the use, manufacture, sale, or
importation of technology or products embodying the BEMA Technology or Ex-US
BEMA Technology, infringes or misappropriates any copyright, patent, trade
secret, trademark, or other published intellectual property right of any third
party, (c) except with respect to matters previously disclosed to Seller by
Buyer or its Affiliates, and except that for purposes of this Section 5.05(c)
only, Seller’s actual knowledge shall mean the actual knowledge, without having
made an investigation or search, of Michael R. Duncan and Sean F. Moriarty, no
prior use, manufacture, sale, or importation of the Ex-US BEMA Technology, BEMA
Technology, or any technology or products embodying the foregoing by Seller, its
Affiliates, or their Third Party licensees (excluding Seller’s grant of licenses
under the License Agreement) constituted infringement or misappropriation of any
copyright, patent, trade secret, trademark, or other published intellectual
property right of any Third Party, (d) all filings, payments, and other actions
required to be made or taken to maintain such item of the Ex-US BEMA Patent
Rights in full force and effect have been made by the applicable deadline, and
(e) that it has complied, in all material respects, with its obligations under
the License Agreement.

Section 5.06 Legal Proceedings. Except as noted below, as of the Effective Date,
each Party hereby represents and warrants to the other Party that there is no
action, suit or proceeding

 

-11-



--------------------------------------------------------------------------------

***CONFIDENTIAL TREATMENT REQUESTED***

Note: The portions hereof for which confidential

treatment are being requested are denoted with “***”.

 

pending against or affecting, or, to the knowledge of either Party, threatened
against or affecting that Party, or any of its assets, before any court or
arbitrator or any governmental body, agency or official that would, if decided
against either Party that would have a material adverse effect on that Party’s
ability to consummate the transactions contemplated by this Agreement. Buyer
acknowledges that Seller is currently engaged in litigation related to its
product containing leuprolide acetate in the Atrigel® deliver system, the
outcome of which, and the effect on Seller, cannot presently be determined.

Section 5.07 Limitation on Warranties. Except as expressly set forth in this
Agreement, nothing herein shall be construed as a representation or warranty by
Seller to Buyer that the Ex-US BEMA Technology or BEMA Technology is not
infringed by any Third Party, or that the practice of such rights does not
infringe any published intellectual property rights of any Third Party. Neither
Party makes any warranties, express or implied, concerning the commercial
utility of the Product.

Section 5.08 Limitation of Liability. NEITHER PARTY SHALL BE ENTITLED TO RECOVER
FROM THE OTHER PARTY ANY SPECIAL, EXEMPLARY OR PUNITIVE DAMAGES (AS SUCH TERMS
ARE DEFINED IN BLACK’S LAW DICTIONARY, SIXTH EDITION) IN CONNECTION WITH THIS
AGREEMENT.

ARTICLE VI

COVENANTS

Section 6.01 Access to Books and Records. Upon five days prior written notice
from Seller, Buyer shall permit Seller or its representatives (which
representatives shall be subject to the confidentiality provisions of the
Agreement) to inspect those books and records (including but not limited to
financial records) as Seller deems necessary to ensure Buyer’s compliance with
Section 6.02 of this Agreement.

Section 6.02 Commercially Reasonable Efforts. Buyer agrees to use Commercially
Reasonable Efforts to pursue Governmental Approval of the Ex-US Product under
Section 2.03(b)(ii) of this Agreement. Buyer shall promptly advise Seller of any
issues that materially and adversely affect its ability to pursue Governmental
Approval of the Ex-US Product in accordance with Section 2.03(b)(ii).

Section 6.03 Compliance. Buyer covenants and agrees that it shall comply, in all
material respects, with all Applicable Laws affecting the use, possession,
distribution, advertising and promotion in connection with the sale and
distribution of the Ex-US Products and any demonstration samples. Buyer’s
obligations under this Section 6.03 shall terminate upon Buyer’s payment in full
of all amounts due under the Secured Promissory Note.

Section 6.04 Further Actions. Upon the terms and subject to the conditions
hereof, each of the Parties hereto shall use its Commercially Reasonable Efforts
to (a) take, or cause to be taken, all appropriate action and do, or cause to be
done, all things necessary, proper or advisable under Applicable Law or
otherwise to consummate and make effective the transactions contemplated by this
Agreement, (b) obtain from Competent Authorities any consents, licenses,

 

-12-



--------------------------------------------------------------------------------

***CONFIDENTIAL TREATMENT REQUESTED***

Note: The portions hereof for which confidential

treatment are being requested are denoted with “***”.

 

permits, waivers, approvals, authorizations or orders required to be obtained or
made by the Parties in connection with the authorization, execution and delivery
of this Agreement and the consummation of the transactions contemplated by this
Agreement and (c) make all necessary filings, and thereafter make any other
required submissions, with respect to this transaction under Applicable Law. The
Parties hereto shall cooperate with each other in connection with the making of
all such filings, including by providing copies of all such documents to the
other Party’s counsel (subject to appropriate confidentiality restrictions)
prior to filing and, if requested, by accepting all reasonable additions,
deletions or changes suggested in connection therewith. Seller covenants that
(i) in the event any Know-How or Patent Rights related to BEMA in the Ex-US
Territory come under its Control following the Effective Date, (1) it shall
immediately notify Buyer and provide to Buyer all written information related
thereto and (2) subject to Buyer reimbursing Seller for any costs incurred by
Seller following the Effective Date in obtaining such rights, such Know-How and
Patent Rights shall be deemed Purchased Assets for purposes of this Agreement
and immediately assigned, free and clear of all liens, claims, and encumbrances
(except with respect to such liens, claims or encumbrances existing on the date
Seller obtained such rights), to Buyer, or if they cannot be so assigned,
included in the license granted in Section 2.02, and (ii) if Seller becomes
aware of any Know-How or Patent Rights related to BEMA to which it has rights in
the Ex-US Territory under the Pliva Agreement, Pfizer Agreement, or any other
agreement, Seller shall (1) immediately notify Buyer in writing and provide to
Buyer all written information related thereto and (2) use Commercially
Reasonable Efforts, as requested by Buyer, an at Buyer’s expense, which expense
shall be commercially reasonable and documented, to obtain Control of such
Know-How or Patent Rights for purposes of assigning all right, title, and
interest thereto to Buyer consistent with the foregoing, or if not so
assignable, including in the license granted under Section 2.02.

ARTICLE VII

DELIVERIES

Section 7.01 Deliveries By Seller. On the Effective Date, Seller shall deliver,
or cause to be delivered, the following items, duly executed by Seller, as
applicable:

(a) the Patent and Trademark Assignment Agreement;

(b) the Second Amendment Agreement;

(c) all Ex-US Books and Records (which shall include but not be limited to those
related to filing, prosecution, and/or maintenance of the Ex-US BEMA Patent
Rights) and any actual filings or correspondence with any patent or trademark
offices or agencies outside in the Ex-US Territory; provided, however, that
Seller shall be permitted to retain copies of the same for its internal records;
and

(d) any other documents necessary to properly record the assignment to Buyer of
all of Seller’s right, title and interest in and to the Purchased Assets.

 

-13-



--------------------------------------------------------------------------------

***CONFIDENTIAL TREATMENT REQUESTED***

Note: The portions hereof for which confidential

treatment are being requested are denoted with “***”.

 

Section 7.02 Deliveries By Buyer. On the Effective Date, Buyer shall deliver the
following items, duly executed by Buyer:

(a) the Closing Cash Payment;

(b) the Secured Promissory Note;

(c) the Security Agreement;

(d) the Patent and Trademark Security Agreement;

(e) the Guaranty; and

(f) the Second Amendment Agreement, duly executed by Arius.

ARTICLE VIII

MISCELLANEOUS

Section 8.01 Governing Law. This Agreement shall be governed by, and construed
and enforced in accordance with, the laws of the State of New York (as permitted
by Section 5-1401 of the New York General Obligations Law), without giving
effect to any choice of law rule that would cause the application of the laws of
any jurisdiction other than the internal laws of the State of New York to the
rights and duties of the Parties.

Section 8.02 Waiver. Except as specifically provided for herein, the waiver from
time to time by either of the parties of any of their rights or their failure to
exercise any remedy shall not operate or be construed as a continuing waiver of
same or of any other of such Party’s rights or remedies provided in this
Agreement.

Section 8.03 Severability. In case any provision of this Agreement shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.
Any provision of this Agreement held invalid or unenforceable in part or degree
will remain in full force and effect to the extent not held invalid or
unenforceable.

Section 8.04 Notices. All notices and other communications provided for herein
shall be dated and in writing and shall be deemed to have been duly given (a) on
the date of delivery, if delivered personally, by e-mail or by facsimile
machine, receipt confirmed, (b) on the following business day, if delivered by a
nationally recognized overnight courier service, with receipt acknowledgement
requested, or (c) three business days after mailing, if sent by registered or
certified mail, return receipt requested, postage prepaid, in each case, to the
party to whom it is directed at the following address (or at such other address
as any party hereto shall hereafter specify by notice in writing to the other
parties hereto):

 

-14-



--------------------------------------------------------------------------------

***CONFIDENTIAL TREATMENT REQUESTED***

Note: The portions hereof for which confidential

treatment are being requested are denoted with “***”.

 

If to Seller:    QLT USA, Inc.   

2579 Midpoint Drive

  

Fort Collins, CO 80525

  

Attn: President

  

Telephone: (970) 482-5868

  

Facsimile: (970) 482-9735

Copies to:    Morrison & Foerster LLP   

5200 Republic Plaza

  

370 17th Street

  

Denver, Colorado 80202-5638

  

Attn: Warren L. Troupe, Esq.

  

Telephone: (303) 592-2255

  

Facsimile: (303) 592-1510

If to Buyer:    Arius Two, Inc.   

2501 Aerial Center Parkway, Suite 205

  

Morrisville, North Carolina 27560

  

Attn: Chief Executive Officer

  

Facsimile: (919) 653-5161

Copies to:    Wyrick Robbins Yates & Ponton LLP   

4101 Lake Boone Trail

  

Suite 300

  

Raleigh, North Carolina 27607-7506

  

Attn: Larry E. Robbins, Esq.

  

Telephone: (919) 781-4000

  

Facsimile: (919) 781-4865

Section 8.05 Independent Contractors. It is expressly agreed that the
relationship between the two Parties shall not constitute a partnership or
agency of any kind. Neither Seller nor Buyer shall have the authority to make
any statements, representations or commitments of any kind, or to take any
action, which shall be binding on the other Party, without the prior written
consent of the other Party.

Section 8.06 Rules of Construction. The Parties hereto agree that they have been
represented by counsel during the negotiation and execution of this Agreement
and, therefore, waive the application of any law, regulation, holding or rule of
construction providing that ambiguities in an agreement or other document will
be construed against the Party drafting such agreement or document. Whenever the
context hereof shall so require, the singular shall include the plural, the male
gender shall include the female gender and neuter, and vice versa.

Section 8.07 Publicity. Subject to Section 4.02, Buyer and Seller shall consult
with each other before issuing any press release with respect to this Agreement
or the transactions contemplated hereby and neither shall issue any such press
release or make any such public statement without the prior consent of the
other, which consent shall not be unreasonably

 

-15-



--------------------------------------------------------------------------------

***CONFIDENTIAL TREATMENT REQUESTED***

Note: The portions hereof for which confidential

treatment are being requested are denoted with “***”.

 

withheld; provided, however, (a) that a Party may, without the prior consent of
the other Party, issue such press release or make such public statement as may
upon the advice of counsel be required by law or the rules and regulations of
the Nasdaq or any other stock exchange, or (b) if it has used reasonable efforts
to consult with the other Party prior thereto, (such consent shall be deemed to
have been given if the recipient of the press release or public statement fails
to respond to the other Party within 48 hours after the recipient’s receipt of
such press release or public statement). No such consent of the other Party
shall be required to release information which has previously been made public.

Section 8.08 Entire Agreement; Amendment. This Agreement (including the Exhibits
attached hereto) sets forth all of the covenants, promises, agreements,
warranties, representations, conditions and understandings between the parties
hereto with respect to the subject matter hereof and supersedes and terminates
all prior agreements and understandings between the Parties. There are no
covenants, promises, agreements, warranties, representations conditions or
understandings, either oral or written, between the parties other than as set
forth herein. No subsequent alteration, amendment, change or addition to this
Agreement shall be binding upon the Parties hereto unless reduced to writing and
signed by the respective authorized officers of the Parties.

Section 8.09 Headings. The captions contained in this Agreement are not a part
of this Agreement, but are merely guides or labels to assist in locating and
reading the several Articles hereof.

Section 8.10 Waiver of Jury Trial. THE PARTIES HEREBY WAIVE THEIR RESPECTIVE
RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING
OUT OF OR RELATED TO THIS AGREEMENT.

Section 8.11 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Signatures to this
Agreement may be transmitted via facsimile and such signatures shall be deemed
to be originals.

Section 8.12 Assignment. Neither Party may assign, sell, hypothecate or
otherwise transfer any interest in or obligation under this Agreement without
the prior written consent of the other Party; provided that, notwithstanding the
foregoing, either Party shall be entitled to assign, sell, hypothecate, or
transfer its interest in or obligations under this Agreement without such
consent (i) to any Affiliate or (ii) in connection with any sale of
substantially all of its assets or business (or portion of its assets or
business related to the subject matter hereof), merger, acquisition,
consolidation, or other similar transaction. Notwithstanding the foregoing, any
such assignment shall not relieve the assigning Party of its responsibilities
for performance of its obligations under this Agreement.

[Signature page to follow.]

 

-16-



--------------------------------------------------------------------------------

***CONFIDENTIAL TREATMENT REQUESTED***

Note: The portions hereof for which confidential

treatment are being requested are denoted with “***”.

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
in duplicate by their duly authorized officers as of the Effective Date.

 

ARIUS TWO, INC., a Delaware corporation By:  

/s/ Mark A. Sirgo

Name:   Mark A. Sirgo Title:   CEO

QLT USA, INC.,

a Delaware corporation

By:  

/s/ Michael R. Duncan

Name:   Michael R. Duncan Title:   CEO

 

-17-